745 N.W.2d 775 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andre Farah BOND, Defendant-Appellant.
Docket No. 135402. COA No. 267679.
Supreme Court of Michigan.
March 21, 2008.
On order of the Court, the application for leave to appeal the October 16, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument the parties shall address the interpretation and application of the "use of authority" language in the criminal sexual conduct statutes, MCL 750.520 et seq. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the issue presented in this case may move the Court for permission to file briefs amicus curiae.